IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-50730
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LIBORIO GARCIA-AGUILAR,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-97-CR-319-1
                       - - - - - - - - - -

                          September 13, 1999

Before KING, Chief Judge, and POLITZ and DENNIS, Circuit Judges.

PER CURIAM:*

     Liborio Garcia-Aguilar appeals his jury conviction for

aiding and abetting the illegal transportation of aliens and

aiding and abetting the harboring of illegal aliens.    Garcia-

Aguilar argues that the district court erred in denying his

motion to dismiss on speedy trial grounds.     Specifically, Garcia-

Aguilar argues that the court erred in failing to give reasons

for its continuance following the January docket call and that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-50730
                               -2-

the court’s nunc pro tunc continuance after the speedy trial

period had lapsed was inconsistent with the Speedy Trial Act.

     The Speedy Trial Act “does not expressly require that the

ends-of-justice findings be entered contemporaneously on the

record, just that they be entered on the record.”   United States

v. Jones, 56 F.3d 581, 585 n.9 (5th Cir. 1995).   We have reviewed

the record and the briefs of the parties and uphold the district

court’s determination that there was no Speedy Trial Act

violation.

     AFFIRMED.